     Case 1:18-cv-01283-DAD-JLT Document 28 Filed 09/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW ARLINGTON RING,                             No. 1:18-cv-01283-NONE-JLT (PC)

12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13           v.                                          ACTION FOR FAILURE TO STATE A
                                                         COGNIZABLE FEDERAL CLAIM
14    C. ALLENBY, et al.,
                                                         (Doc. No. 24)
15                       Defendants.
16

17          Plaintiff Andrew Arlington Ring is a civil detainee proceeding pro se and in forma

18   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 30, 2020, the assigned magistrate judge filed findings and recommendations,

21   recommending that this action be dismissed for failure to state a claim on which relief can be

22   granted. (Doc. No. 24.) The magistrate judge found plaintiff’s second amended complaint (Doc.

23   No. 22) failed to provide allegations sufficient, if proven, to show the defendants were

24   “consciously indifferent” or “grossly negligent” in providing medical care, as required in order

25   for a civil detainee to state a cognizable claim for inadequate medical care under the “Youngberg

26   professional judgment standard.” (Doc. No. 24 at 4-6.) The magistrate judge further found that

27   the allegations fail to show that Defendant Doctor Rasheed, who allegedly damaged plaintiff’s

28   optic nerves during surgery, was acting under color of state law when he performed the surgery.
     Case 1:18-cv-01283-DAD-JLT Document 28 Filed 09/02/20 Page 2 of 2


 1   (Id. at 6.) The magistrate judge also found that, “[b]ecause [p]laintiff has received two prior

 2   opportunities to amend …, and his pleading has the same deficiencies as prior complaints, …

 3   further amendment would be futile.” (Id. at 1 (citing Akhtar v. Mesa, 698 F.3d 1202, 1212-13

 4   (9th Cir. 2012).)

 5           Plaintiff filed objections to the findings and recommendations on August 12, 2020. (Doc.

 6   No. 27.) In his objections, plaintiff states that the “irresponsibility of the CA Department of State

 7   Hospitals-Coalinga and Dr. Karim Rasheed[’s] inability to provide basic medical treatment

 8   directly lead to plaintiff’s loss of eye sight.” (Id. at 2-3.)

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
10   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

11   objections, the court finds the findings and recommendations to be supported by the record and

12   proper analysis.

13           The court is sympathetic to plaintiff’s claims and medical condition. However the court

14   agrees with the magistrate judge’s finding that the allegations set forth in plaintiff’s complaint fail

15   to sufficiently allege that any defendant acted with conscious indifference or gross negligence, as

16   opposed to ordinary negligence. As the magistrate judge noted, this finding does not preclude

17   plaintiff from pursuing a state-law claim for medical negligence in state court. Rather, the finding

18   only means that plaintiff’s allegations are not sufficient to state a cognizable federal constitutional

19   claim under 42 U.S.C. § 1983.
20           Accordingly,

21           1.      The findings and recommendations issued on June 30, 2020 (Doc. No. 24) are

22                   adopted in full;

23           2.      This action is dismissed for failure to state a cognizable federal claim; and,

24           3.      The Clerk of the Court is directed to close this case.

25   IT IS SO ORDERED.
26
         Dated:     September 1, 2020
27                                                         UNITED STATES DISTRICT JUDGE

28

                                                           2
